Title: From Alexander Hamilton to George Washington, [25–31 January 1797]
From: Hamilton, Alexander
To: Washington, George



[New York, January 25–31, 1797]
Sir

The sitting of the Court and an uncommon pressure of business have unavoidably delayed an answer to your last favour. I have read with attention Mr. Pickerings letter. It is in the main a substantial and satisfactory paper, will in all probability do considerable good in enlightening public opinion at home—and I do not know that it contains any thing which will do harm elsewhere. It wants however in various parts that management of expression & suaviter in modo which a man more used to diplomatic communication could have given it and which would have been happy, if united with its other merits.
I have reflected as maturely as time has permitted on the idea of an extraordinary mission to France, and notwithstanding the objections, I rather incline to it under some shape or other. As an imitation of what was done in the case of Great Britain, it will argue to the people equal solicitude. To France it will have a similar aspect (for Pinckney will be considered there as a mere substitute in ordinary course to Mr. Monroe) and will in some degree soothe her pride. The influence on party, if a man in whom the opposition has confidence is sent, will be considerable in the event of non success. And it will be to France a bridge over which she may more easily retreat.
The best form of the thing in my view is a commission including three persons who may be called “Commissioners Plenipotentiary & extraordinary.” Two of the three should be Mr. Madison and Mr. Pinckney. A third may be taken from the Northern states and I know none better than Mr. Cabot—who or any two of whom may be empowered to act.
Mr. Madison will have the confidence of the French & of the opposition. Mr. Pinkney will have something of the same advantage in an inferior degree. Mr. Cabot without being able to prevent their doing what is right will be a salutary check upon too much Gallicism, and his real Commercial knowlege will supply their want of it. Besides that he will enjoy the confidence of all the friends of the Administration. His disposition to preserve peace is ardent and unqualified.
This plan too, I think will consist with all reasonable attention to Mr Pinkneys feelings.
Or (which however I think less eligible) Mr. Madison & Mr. Pinkney only may be joint Commissioners—without a third person.
Mr. Cabot (if appointed without being consulted) will I think certainly go. If not the other two may act without him.
The power to the Commissioners will be to adjust amicably mutual compensations and the compensations which may be due by either party and to revise and remodify the political and commercial relations of the two Countries.
In the exercise of their power they must be restrained by precise instructions to do nothing inconsistent with our other existing Treaties or with the principles of construction of those with France adopted by our Executive Government as declared in its public acts and communications & nothing to extend our political relations, in respect to alliance—but to endeavour to get rid of the mutual guarantee in the Treaty or if that shall be impracticable to stipulate specific succours in lieu of it, as so many troops, so many ships, so much money &c, strictly confining the casus fœderis to future defensive Wars after a general & complete pacification terminating the present War, and defining offensive war to be where there is either a first declaration of War against the ally, or first commission of actual hostility on the territory or property of the ally by invasion or capture. As to Commerce with the above restrictions there may be full discretion. These are merely inaccurate outlines.
Unless Mr. Madison will go there is scarcely another character that will afford advantage.
Cogent motives of public utility must prevail over personal considerations. Mr. Pinckney may be told in a private letter from you that this is an unavoidable concession to the pressure of public exigency & the state of internal parties.
With true respect & Affect Attachm   I have the honor to be   Sir Yr. Very Obed servt.

A Hamilton
The President.
 